Citation Nr: 0626417	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  05-17 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
hearing loss disability, left ear.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
January 1977.

This claim is on appeal from the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in May 2006.  A transcript of the hearing is of record.  
After a careful review of the record, the Board concludes 
that due process mandates a remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends, in essence, that his hearing loss 
disability is worse than currently evaluated.  At a hearing 
before the Board, he maintained that his hearing loss had 
gotten worse since his last examination.  In view of the 
veteran's on-going complaints, the medical evidence received 
to date, the contentions advanced, and the posture of the 
case at this time, the Board finds that a remand is 
indicated.  

With respect to the remaining claim of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for tinnitus, the Board 
finds that the claim should be remanded for due process 
considerations.

Specifically, in July 2003, the RO denied the claim.  In 
August 2004, within the one-year period, the veteran filed a 
Notice of Disagreement; however, no Statement of the Case 
(SOC) has ever been issued on this issue.  The Veterans 
Claims Court has directed that where a veteran has submitted 
a timely notice of disagreement with an adverse decision and 
the RO has not yet issued an SOC addressing the issue, the 
Board should remand the issue to the RO for issuance of an 
SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In order to put this issue in the correct procedural posture, 
the Board finds that an SOC should be provided on the issue 
of whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.  

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  Finally, the 
veteran is advised that while the case is on remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain outpatient 
treatment records related to the claims 
on appeal from the VA Medical Center 
(VAMC) in Erie, Pennsylvania, for the 
period from February 2003 to the present.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA audiology 
examination to determine the nature and 
extent of his left ear hearing loss 
disability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  The examiner should obtain a 
detailed clinical history from the 
veteran.  All pertinent pathology found 
on examination should be noted in the 
report of the evaluation.  As the 
veteran's hearing loss and tinnitus are 
interrelated, the examiner is asked to 
offer a medical opinion as to whether the 
veteran's tinnitus is related to military 
service and/or his current hearing loss.

3.  The RO should issue a statement of 
the case to the veteran and his 
representative on the issue of whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for 
tinnitus.  The veteran is informed that 
the claim will be returned to the Board 
following the issuance of the statement 
of the case only if it is perfected by 
the filing of a timely and adequate 
substantive appeal.  If a timely 
substantive appeal is filed as to this 
issue, the issue should be certified to 
the Board for appellate consideration.  

4.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


